Citation Nr: 0102918	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-07 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1969 to February 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 RO rating decision that denied service 
connection for a back injury.  The veteran submitted a notice 
of disagreement in January 1999, and the RO issued a 
statement of the case in January 1999.  The veteran submitted 
a substantive appeal in February 1999, and testified at a 
hearing in May 1999.  The RO hearing officer then denied 
service connection for a back injury.  A hearing scheduled in 
October 2000 was canceled when the veteran failed to report.



REMAND

Testimony of the veteran in the claims folder is to the 
effect that he fell off the back of a truck in Germany in 
1970, when the driver of the truck hit the brakes hard.  The 
veteran testified that he did not feel the pain until the 
next morning, at which time he could barely stand.  The 
veteran testified that he was treated at the 97th General 
Hospital in Frankfurt, Germany.

Service medical records reflect that the veteran complained 
of back pain in April 1970 for the past two weeks, and of 
severe back pain in May 1970.  Records dated in May 1970 
reflect that the veteran had a history of injury to his back 
from falling from a truck, and that his duty assignments were 
temporarily limited due to low back pain.

Recent medical records indicate that the veteran walks with a 
slightly slumped posture, and show a diagnosis of chronic low 
back pain (lumbosacral strain) with early degenerative joint 
disease.

Since the veteran claims to have been hospitalized in service 
(VA Form 9, July 30, 1999), a specific attempt to obtain 
records regarding the veteran's period of hospitalization in 
Germany must be made.  See, e.g., Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).  If unsuccessful in obtaining the 
veteran's hospital CLINICAL records, the veteran should be 
notified of the deficiency.

Moreover, where there is a reasonable possibility that a 
current condition is related to or is the residual of a 
condition or injury experienced in service, VA should seek a 
medical opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  Accordingly, an examination is required to obtain a 
medical opinion as to whether it is at least as likely as not 
that the veteran's current low back pain (lumbosacral strain) 
with early degenerative joint disease is related to or the 
result of the veteran's injury during service.

In view of the above, the case is remanded to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for a low back disability since 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The RO should request hospital 
CLINICAL records of the veteran's 
treatment at any time during the period 
from March 1970 to June 1970 at the 97th 
General Hospital in Frankfurt, Germany.  
The veteran should be notified of any 
deficiency in obtaining the records.

3.  The veteran should be afforded a VA 
examination to determine the nature, 
severity, and etiology of the veteran's 
back disability. The examiner should also 
review the service medical records and 
post-service medical records and offer an 
opinion as to whether it is at least as 
likely as not that the veteran's low back 
pain (lumbosacral strain) with early 
degenerative joint disease is related to 
the injury of the veteran's back noted in 
service or to another incident of 
service.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

4.  The RO should determine whether the 
duty to assist has been satisfied under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  If so, the RO should then review 
the veteran's claim for service 
connection for a back disability.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. DAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




